DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2022 has been entered.
Status of Application, Amendments, And/Or Claims
The amendments of claim 1 and the cancellation of claims 4-5, 10-12 have been made of record.
Claims 1-3, 6-7,  9, and 13-21 are pending.
Claims 6-7, 14-15, and 19 -21 remain withdrawn for being drawn to non-elected inventions for the reasons of record at pg. 2 of the office action of 6/23/2021.
Claims 1-3, 9, 13 and 16-18 are under examination to the extent they read on elected sequence of SEQ ID NO: 4, wherein X2 is Aib.
It is noted to applicants that claim 19, line 3 recites the term “formulation of claim 1-to” which should be corrected.
Response to Arguments
Claim Rejections - 35 USC § 103-withdrawn
The rejection of claims 1-3 under 35 U.S.C. 103 as being unpatentable over DiMarchi et al. (IDS, WO 2016/049190, PCT/US 15/51728) in view of Bowen et al. (US 2013/0058958) is withdrawn in view of applicants’ arguments, however, upon further consideration a new ground of rejection is made under 35 USC 103.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiMarchi et al. (IDS, WO 2016/049190, PCT/US 15/51728) in view of Bowen et al. (previously presented, US 2013/0058958) and Rau et al. (previously presented, US 2015/0258207).
The instantly claimed invention is broadly drawn to an aqueous pharmaceutical formulation comprising (i) a therapeutically effective amount of an incretin-insulin conjugate, (ii) a buffer, (iii) glycerin, (iv) phenol or m-cresol, and (v) L-arginine-HCl, wherein the pharmaceutical formulation has a pH of about 6.9-7.5, wherein the linear chain spacer joining the incretin peptide to the insulin molecule comprise the structure of: cysteine-S-S-CHR3-CH2-CH2-insulin, wherein the formulation comprises about 1-100 mg/ml of incretin-insulin conjugate, 5-20 mM of the buffer, about 12-20 mg/mL glycerin, about 4-6 mg/ml phenol or cresol and about 5-15 mg/mL of L-arginine HCl, wherein buffer is sodium phosphate dibasic, and incretin has the structure presented in SEQ ID NO: 4 of claim 2, wherein X5 is Lys acylated with a C16 fatty acyl group via gamma-Glu, wherein the aqueous formulation of claim 1 comprises phenol (claim 9), wherein the formulation of claim 1 does not contain zinc (claim 16), wherein the formulation of claim has a protracted profile as compared to the formulation which does not contain L-arginine HCl and wherein the formulation of claim 1 is contained in a glass vial or an injection device.
DiMarchi et al teach a conjugate between incretin and insulin wherein the incretin comprises structure identical to the instantly claimed incretin (see pg. 40-41 and claims 11 and 19). They teach a linker cysteine-S-S-CHR3-CH2-CH2-insulin to attach with incretin (claim 17). They teach a pharmaceutical composition comprising the conjugate and a pharmaceutically acceptable carrier (see claim 42). DiMarchi et al do not teach that the pharmaceutical composition comprises about 1-100 mg/ml of incretin-insulin conjugate, 5-20 mM of the buffer, about 12-20 mg/mL glycerin, about 4-6 mg/ml phenol or cresol and about 5-15 mg/mL of L-arginine HCl. They teach that the pharmaceutical composition comprise aqueous solutions comprising 1.0 mg/ml, 2 mg/ml, 20 mg/mL, 25 mg/mL or higher (pg. 13, lines14+). They teach that pharmaceutically acceptable carrier includes any of standard pharmaceutical carriers, such as phosphate buffered saline, water and other type of wetting agents (pg. 24). They teach that the pH of the composition is from about 4 to about 7 and conjugate is about 1 mg/ml in a phosphate buffer (pg. 145). They do not teach that the composition comprises about 5-20 mM of the buffer, about 12-20 mg/mL glycerin, about 4-6 mg/ml phenol or cresol and about 5-15 mg/mL of L-arginine HCl, wherein the buffer is dibasic.
Bowen et al. teach making protein containing compositions that comprises arginine (either arginine-HCl or arginine either counterion) [0007]. They teach that arginine-HCl reduces viscosity of a protein containing formulation [0009]. They teach that arginine-HCl can be about 10 mM to 1 M in concentration [0009]. It is noted that the molecular weight of arginine HCl is about 210 and therefore, the claimed concentration of arginine HCl (about 2 mg/ml would be 1.0 mM). They teach that the composition can comprise lyoprotectant such as glycerin [0086, 0088]. They teach that a preservative such as phenol or m-cresol can be added to reduce bacterial activity [0091]. They teach that a preservative is used in about 0.1-2% [0108, 0113]. They teach that liquid composition comprises buffer in a concentration of about 1 mM to 100 mM and a pH of 4-8 [0100], wherein a buffer can be histidine buffer or Tris buffer [0112]. They do not teach a dibasic phosphate buffer. Bowen teach does not teach that the protein is insulin conjugate with incretin, however, DiMarchi et al teach the same composition as being instantly claimed.
Rau et al teach an insulin formulation comprising a buffer, and lyoprotectant that provides chemical and physical stability, wherein lyoprotectants include sugars, amino acids such as arginine, polyols such as glycerin or glycerol [0077]. It is noted that arginine HCl is also a stabilizer similar to sugars, glycerin, sorbitol, mannitol and others (see Osslund, US Pub. No. 2013/0202620, paragraph [0087]). Osslund is not applied as prior art but as a state of the art. They teach to use a buffer for a desired pH [0075] and an antimicrobial that inhibits growth of microorganism [0083]. They teach that preservative or antimicrobial includes phenol, m-cresol or chlorocresol [0345]. Therefore, one ordinary skill of the art would be optimizing a buffer, lyoprotectant, stabilizer and antimicrobial to make a composition using the incretin-insulin conjugate.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a buffer, glycerin, m-cresol and arginine HCl as taught by Rau et al and use in formulation of proteins by Bowen et al to an aqueous pharmaceutical composition comprising an incretin-insulin conjugate as taught by DiMarchi et al. Additionally, one would have been motivated to do so because Rau et al suggest using lyoprotectant, antimicrobial to make a stable formulation and used such formulation by Bowen et al including a buffer, lyoprotectant including glycerin, an antimicrobial including m-cresol and phenol to make a less viscous stable protein formulation. Further, one would have a reasonable expectation of success in using a buffer, glycerin, m-cresol, arginine HCl to stabilize an incretin-insulin peptide conjugate as these components are routinely used in a peptide, protein or antibody stable and less viscous formulation.  Bowen teach arginine but not L-arginine and that arginine HCl decrease viscosity, there are only L-arginine and D-arginine and that the use of L-arginine as an stabilizer in a pharmaceutical composition is well known (see Wang et al., US Pub. No. 2020/0299668, (claims benefit of US 62/039,809 filed on 8/20/2014) paragraphs [0016, 0017, 0077, 0079, 0089]). It is noted that Wang et al is applied to support the state of the art and not as a prior art. Regarding claim 17, that the composition with L-arginine HCl results in a protracted pharmacokinetic profile as compared to without L-arginine reflects inherent characteristic of the composition, unless evidence to contrary. Therefore, the instantly claimed invention is obvious over the combined teachings of the prior art.
It is noted to applicants that optimizing buffer, lyoprotectant or anti-microbials to make stable formulation falls within the realm of one ordinary skill in the art (KSR, D. Applying a known technique to a method or product ready to yield predictable results (see Example 3, Urbanksi, 809 F. 3d 1237,1244,117 USPQ2d 1499) (MPEP 2143). 
Generally, differences in concentrations of components of a formulation including concentration of a buffer, preservative (m-cresol or phenol) or lyoprotectant (glycerin) will not support the patentability of subject matter encompassed by the prior art.  Such formulations are results-effective variables which can be optimized.  In in re Boesch, 617 F.2d 272,276, 205 USPQ 215, 219 (CCPA 1980), it was held that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Further, in In re Aller, 220 F. 2d454, 456, 105 USPQ 233,235 (CCPA 1955) the courts maintained that: "Where the general condition of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." As formulating optimal compositions for medicaments is routine in the art of pharmacology, the claims are considered to be prima facie obvious.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over DiMarchi et al. (IDS, WO 2016/049190, PCT/US 15/51728) in view of Bowen et al. (US 2013/0058958) and Rau et al. (US 2015/0258207) as applied to claims 1-3, 9, and 17   above, and further in view of Yang (US Pub. No. 2011/0046052).
Claim 16 is drawn to an aqueous pharmaceutical formulation comprising (i) a therapeutically effective amount of an incretin-insulin conjugate, (ii) a buffer, (iii) glycerin, (iv) phenol or m-cresol, and (v) L-arginine-HCl, wherein the pharmaceutical formulation has a pH of about 6.9-7.5, wherein the formulation of any of claim 1  does not contain zinc.
The teachings of DiMarchi et al., Bowen et al. and Rau et al are set forth above. Neither DiMarchi et al., Bowen et al. nor Rau et al teach an insulin-incretin pharmaceutical composition without zinc.
Yang et al teach insulin formulation with or without zinc (see claim 13, Example 10, and paragraph [0072])
Therefore, It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to prepare a composition with or without zinc as taught by Yang et al  for the aqueous formulation of incretin-insulin conjugate as taught by Rau et al, Bowen et al and DiMarchi et al. Additionally, one would have been motivated to do so because insulin formulation can be prepared with zinc or without zinc (see Example 10). Further, one would have a reasonable expectation of success in making incretin-insulin peptide conjugate formulation without zinc because Yang et al teach an insulin formulation with or without zinc. Therefore, the instantly claimed invention is obvious over the combined teachings of the prior art.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over DiMarchi et al. (IDS, WO 2016/049190, PCT/US 15/51728) in view of Bowen et al. (US 2013/0058958) and Rau et al. (US 2015/0258207) as applied to claims 1-3, 9, and 17   above, and further in view of Wyrick (US Pat. No. 5,833,669).
Claim 18 is drawn to an aqueous pharmaceutical formulation comprising (i) a therapeutically effective amount of an incretin-insulin conjugate, (ii) a buffer, (iii) glycerin, (iv) phenol or m-cresol, and (v) L-arginine-HCl, wherein the pharmaceutical formulation has a pH of about 6.9-7.5, wherein the formulation of any of claim 1 is contained in a glass vial or an injection device.
The teachings of DiMarchi et al., Bowen et al. and Rau et al are set forth above. Neither DiMarchi et al., Bowen et al. nor Rau et al teach an insulin-incretin pharmaceutical composition in a glass vial or injection device.
Wyrick teaches an injection syringe and ampule vials either with glass or plastic (Fig. 1, abstract, claim 1).
Therefore, It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use syringe or glass ampule as taught by Wyrick for preparing  a composition of incretin-insulin conjugate as taught by Rau et al, Bowen et al and DiMarchi et al. Additionally, one would have been motivated to do so because insulin formulation can be prepared either in a glass ampule or in an injection device as taught by Wyrick.  Further, one would have a reasonable expectation of success in making incretin-insulin peptide conjugate formulation in a glass ampule or injection device because it is taught by Wyrick and it is routine to make an insulin preparation in a glass ampule or injection device. Therefore, the instantly claimed invention is obvious over the combined teachings of the prior art.
Conclusion
Claims 1-3, 9 and 16-18 are rejected.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646